Citation Nr: 0401468	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  99-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a depressive disorder, 
evaluated 50 percent disabling.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from July 1981 to October 
1984. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1997 decision of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, confirmed and continued a 50 percent 
rating for the veteran's major depression with psychotic 
features.  


FINDINGS OF FACT

1.  The veteran's psychiatric disability is manifested 
primarily by depression and some anxiety, sleep problems, and 
poor impulse control; others who know him dispute his 
allegation of social isolation.

2.  The depressive disorder also does not, overall, result in 
deficiencies in most areas such as family relations, 
judgment, thinking, or mood due to, for example, suicidal 
ideation.  There also are no objective clinical indications 
of obsessional rituals that interfere with his routine 
activities or speech intermittently illogical, obscure, or 
irrelevant.  Neither are there objective clinical indications 
of near-continuous panic.  Along the same lines, he does not 
have spatial disorientation, neglect of personal appearance 
and hygiene, and an inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 50 percent 
for the depressive disorder.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection was granted and initially a noncompensable 
(i.e., 0 percent) schedular rating assigned for a dysthymic 
disorder with dissociative disorder, effective October 5, 
1984.  A higher 10 percent schedular evaluation was assigned 
effective August 1, 1987.  And an even higher 50 percent 
schedular evaluation was assigned as of October 1, 1989.  
Also, at various times during the intervening years, the 
veteran has received temporary 100 percent ratings under the 
provisions of 38 C.F.R. § 4.29 ("paragraph 29") since he 
was hospitalized for more than 21 days for treatment of his 
psychiatric disorder.  It since has been reclassified as 
major depression with psychotic features, and the current 50 
percent rating has been in effect since July 1, 1997.

The veteran initially was hospitalized at a service 
department medical facility during January 1984.  It was 
reported that he had been experiencing considerable marital 
problems and was having extreme emotional upsets, with 
periods of amnesia and total dysfunction lasting for several 
hours.  Mental status examination showed that he was oriented 
fully and that thought content revolved around his 
disappointment over his wife's reported infidelities.  The 
diagnoses included adjustment reaction with depressed mood, 
secondary to marital problems; and dissociative reaction, 
manifested by amnesic episodes after emotional upset.

A VA psychiatric examination was performed in January 1985.  
The diagnostic impression was generalized anxiety disorder 
and dissociative disorder.  The veteran was admitted to the 
VA neurology service for observation and evaluation from 
July to August 1985, and the diagnosis was several seizures 
and borderline personality disorder.  

A board of two VA psychiatrists evaluated the veteran in 
March 1986.  A mental status examination was performed.  The 
diagnosis was dysthymic disorder and dissociative disorder.  
Subsequent VA medical records through 1996 reflect the 
veteran's outpatient and inpatient treatment for psychiatric 
disorders, including dysthymic disorder with dissociative 
features.  A VA board of two psychiatrists, convened in 
August 1993, determined that major depression with psychotic 
features was considered a progression of the veteran's 
dysthymia, a mood disorder manifested by a history of 
auditory hallucinations, flattened affect, depressive mood, 
and suicidal preoccupations, with relief provided by 
antipsychotic medication.  Medical records from private 
physicians through 1996 also reflect the veteran's evaluation 
or treatment for psychiatric disability, including 
depression.  

The veteran was hospitalized at a VA medical facility from 
May to June 1997.  He was admitted for control of aggressive 
impulses and auditory hallucinations.  He was responding to 
auditory hallucinations and having crying spells, isolation 
tendencies, and ideas of hopelessness.  He was at first 
admitted to the psychiatric intensive care unit to prevent 
further decompensation.  After his condition was stabilized, 
treatment measures were continued.  He made a rather fast and 
uneventful recovery from his acute admission symptoms.  At 
discharge, he was not verbalizing ideas of aggression nor was 
he actively hallucinating.  He was not depressed at that 
time.  The diagnosis was major depression with psychotic 
features.  

A VA psychiatric examination was performed in May 1998.  The 
veteran indicated that he experienced episodes when his 
depression became very severe and he wound then be 
hospitalized.  Mental status evaluation showed that the 
veteran's answers were relevant and coherent.  There were no 
delusions and he was not actively hallucinating, although he 
described hearing voices.  He described past suicidal 
attempts.  He referred to episodes of agitation with 
aggressiveness and fear of losing control and hurting others.  
He indicated that depression appeared to increase in cycles.  
Affect was found to be adequate.  Mood was depressed.  He was 
oriented to person, place and time.  Memory was adequate.  
Judgment was fair; insight was very poor.  The diagnosis was 
dysthymia, with episodes of recurrent major depression.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50-55.

A VA social and industrial survey was conducted in June 1998.  
The veteran related that he had been unemployed since 1987.  
He informed that he could not tolerate large groups and 
remained secluded at home most of the time.  He reported that 
he did not drive his car and did not converse with his 
neighbors.  Two neighbors informed that the veteran did 
converse and went out frequently on a bicycle or drove his 
car.  It was reported that he took care of all inside and 
outside tasks at home.  Behavior and personal hygiene were 
described as adequate.  

VA medical records, dated from 1996 to 2000, concern the 
veteran's treatment for recurrent depression.  Principal 
complaints included depression, anxiety, irritability, sleep 
problems, poor social functioning, and poor frustration 
tolerance.  When the veteran was evaluated in October 1996, 
memory and intellectual capacities were adequate.  There was 
no evidence of suicidal or homicidal ideas.  Judgment and 
insight were poor.  An August 1997 treatment entry discloses 
that the veteran's answers were coherent, relevant and, at 
times, illogical.  It was reported that he had ideas of 
reference and persecution.  The examiner found no evidence of 
delusions, hallucinations or suicidal ideas.  Memory was 
adequate.  Judgment and insight were poor.  

At a visit to a VA clinic in August 1998, the veteran did not 
show evidence of delusions or hallucinations.  He had no 
suicidal ideas.  Memory was adequate.  Judgment and insight 
were poor.  When the veteran was evaluated in September 1999, 
his answers were relevant, coherent, and logical.  No 
suicidal ideas were elicited.  Judgment and insight were 
poor.  A January 2000 treatment entry shows that the 
veteran's answers were coherent and relevant and, at times, 
illogical.  No suicidal ideas were elicited.  Judgment and 
insight were poor.  

A VA psychiatric examination was performed in February 2003.  
The veteran indicated that he had last worked around 1985 or 
1986.  He related that he basically remained at home and 
avoided crowds.  Mental status evaluation showed that the 
veteran was in contact with reality.  At present, there were 
no delusions or hallucinations.  He referred to suicidal 
ruminations, but no actual plans.  Affect was very depressed, 
but adequate.  He described being socially isolated and 
withdrawn, irritable and avoidant of other people.  He 
indicated that sleep was poor despite medications.  He was 
oriented to person, place and time.  Memory and intellectual 
functioning were adequate.  Judgment was fair, but insight 
was only superficial.  

The VA psychiatric examiner further noted that the veteran 
had no impairment of thought process or communication.  No 
inappropriate behavior was detected.  The veteran had the 
ability to maintain personal hygiene and activities of daily 
living.  There was no obsessional or ritualistic behavior 
interfering with routine activities.  No panic attacks were 
described.  The veteran described irritability and angry 
outbursts, but did not have loss of loss of impulses.  Sleep 
was interrupted and poor at times.  The diagnosis was major 
depression, recurrent.  The examiner assigned a GAF score of 
50.

A Social Security Administration (SSA) disability 
determination and transmittal form was added to the claims 
file in July 2003.  The SSA determined the veteran 
was disabled by his major depression with psychotic features 
as of March 1989.  Subsequent SSA determinations verified the 
veteran's disability continued.  Medical records, including 
an April 1999 report from Jose Z. Alvarez, M.D., accompany 
the SSA disability determinations.  

According to the report of the April 1999 psychiatric 
examination by Dr. Alvarez, the veteran complained of 
nightmares, inability to sleep, and hearing voices.  He also 
reported inadequate relationships with family and neighbors 
because of irritability and isolation.  On mental status 
evaluation, his content of thought was logical, coherent, and 
circumstantial.  No hallucinations were detected during the 
interview.  He indicated two suicide attempts, but did not 
present suicidal ideas.  His mood was anxious, depressed and 
irritable.  His affect was flat.  He was oriented to time, 
place and person.  With respect to his immediate memory, 
he remembered immediately two of the five numbers.  With 
respect to his short term memory, he remembered three of five 
words mentioned in five minutes.  With respect to his recent 
memory, he remembered how he got to the appointment and with 
whom he came.  He had difficulty fixing precisely events of 
the previous week.  With respect to his distant memory, he 
remembered the date and place of his birth.  With respect to 
his concentration, he was frequently confused by exercises 
involving recalling the order of the months in reverse, and 
he was unable to adequately subtract serially.  His judgment 
was affected since he acted hostilely and impulsively.  The 
diagnosis was depressive disorder.  The examiner assigned a 
GAF score of 51-60.
Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The rating decision appealed and the statement of the case 
(SOC) and supplemental statement of the case (SSOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing 
the claim, and essentially notified the veteran of the 
evidence needed to prevail.  Also in a January 27, 2003 
letter, in particular, the RO specifically informed him about 
the VCAA-including insofar as what information he needed to 
provide in the event there were outstanding private treatment 
records that VA needed to retrieve.  Furthermore, he was 
advised the RO also would obtain his VA medical records if he 
provided information to locate them.  So the statutory and 
regulatory requirement that VA notify him as to what 
evidence, if any, will be obtained by him and what evidence, 
if any, will be obtained by VA for him, has been met.  
See Quartuccio v. Principi, 16 Vet App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

Also in connection with the current appeal, the veteran's 
service medical records were obtained, as were his VA medical 
records.  As well, his private treatment records were 
obtained.  He has not identified any other VA or private 
treatment records that need to be obtained.  So there is no 
additional relevant evidence not of record.

Note also that very recent legislation authorizes VA to 
consider a claim, as here, even prior to expiration of the 
one-year grace period following a VCAA notice.  See the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  The veteran, though, still retains the 
right to submit additional supporting evidence up until the 
full one-year grace period expires.  This is important to 
point out because, in its January 27, 2003 VCAA letter, the 
RO indicated it was preferable the veteran responded within 
30 days, i.e., by February 27, 2003.  That, at first glance, 
was in violation of a holding in a recent precedent case.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003); see, too, Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
But bear in mind the RO's January 27, 2003 letter also 
indicated that, notwithstanding the preference that he 
respond within 30 days, he still had the remainder of 
the one-year period following that letter to submit 
additional supporting evidence without fear of penalty.  And 
it already has been almost one year since he received that 
letter with no mention that additional evidence needs to be 
obtained.  The only exception is his SSA records, but they 
already have been obtained and associated with the other 
evidence on file.  And the recent passage of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003), negates any need to further delay a decision 
in this appeal.  He has been duly apprised of the VCAA and 
all that it entails, so adjudication of his claim at this 
juncture poses no potential risk of prejudicing him.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).



Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2003).  However, where, as here, 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003)

Under the general rating formula for the evaluation of mental 
disorders, a major depressive disorder will be rated as 
follows under 38 C.F.R. § 4.130, Diagnostic Codes 9434-9440:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. - 100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. - 70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Analysis

The evidence shows the veteran's psychiatric disability is 
manifested primarily by depression, as well as some anxiety, 
sleep problems, irritability, and poor impulse control.  In 
addition, his depressive disorder is accompanied by episodes 
of acute psychotic symptoms, especially hearing of voices.  
But his psychotic episodes have been stabilized over the 
years through periods of inpatient psychiatric treatment 
(i.e., hospitalization), and each time he received the 
highest possible rating of 100 percent under the provisions 
of 38 C.F.R. § 4.29.  Also bear in mind that his most recent 
psychiatric hospitalization occurred more than six years ago.  
In fact, on a VA psychiatric examination in May 1998, about 
five years ago, and again during another more recent VA 
psychiatric examination in February 2003, only about one year 
ago, no psychotic content was elicited.  Remember, it is the 
current mental status that is most prevalent in determining 
the appropriateness of the present rating.  See Francisco, 7 
Vet. App. at 58.

The Board is aware that a private psychiatrist, who examined 
the veteran in April 1999, found some deficits of memory, 
attention span, and concentration.  At the same time, 
however, the veteran's memory and thought process were found 
to be adequate on the VA psychiatric examinations of May 1998 
and February 2003.  As well, the private physician found that 
the veteran's thought process, although circumstantial, 
remained logical and coherent.  Further, he found no evidence 
of hallucinations.  In all, the veteran's psychiatric 
disability includes some compromise of memory, attention 
span, and concentration, although these symptoms are no more 
than moderate in degree.  Additionally, the evidence shows 
that his psychiatric condition does not prevent self-care, 
and there is no evidence of panic attacks or ritualistic 
behavior.  

The veteran's social relationships are apparently quite 
limited, and it seems that his difficulty getting along with 
others probably has had an adverse impact on his functioning 
in the workplace-particularly since he last worked in the 
1980's.  Significantly, however, others who have reported 
conversing with him regularly and seeing him leave his home 
to use a car or bicycle have contradicted his statements 
about extreme social isolation.  The probative value, then, 
of his self-report of diminished social functioning is 
discounted considerably by credible evidence to the contrary.  
In any event, although VA adjudicators consider the extent of 
social impairment when evaluating the level of disability 
from a psychiatric disorder, it should be noted that an 
evaluation is not assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2003).  

The record indicates the veteran has GAF scores ranging from 
50 to 60.  A GAF of 50 is indicative of serious impairment in 
social, occupational or school functioning.  But 50 is on the 
very fringe, and GAF's of 51-60 indicate only moderate 
difficulty in social or occupational functioning.  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  The veteran's GAF scores then, for the most part, 
either have been on the crest of moderate versus serious 
social and industrial impairment, or entirely within 
the moderate range.

The veteran's depressive disorder does not, overall, result 
in deficiencies in most areas such as family relations, 
judgment, thinking, or mood due to, for example, suicidal 
ideation.  There also are no objective clinical indications 
of obsessional rituals that interfere with his routine 
activities or speech intermittently illogical, obscure, or 
irrelevant.  Neither are there objective clinical indications 
of near-continuous panic.  Along the same lines, he does not 
have spatial disorientation, neglect of personal appearance 
and hygiene, and an inability to establish and maintain 
effective relationships.  The Board is well aware that SSA 
determined he is disabled because of his psychiatric 
disability.  However, VA and SSA are independent of one 
another, and each agency applies its own criteria in reaching 
disability determinations.  So although the SSA's findings 
are probative evidence to be considered, they are not 
altogether dispositive of his claim with VA, particularly 
where, as here, several of the requirements for a rating 
higher than 50 percent are not shown.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

For all the foregoing reasons, the claim for an increased 
rating for the veteran's depressive disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
38 C.F.R. §§ 3.102, 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


ORDER

The claim for an increased rating for the depressive disorder 
is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



